Citation Nr: 0004888	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-41 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 to June 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions since July 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the veteran's 
claim of entitlement to service connection for arthritis.  In 
July 1997, the Board remanded the case to the RO for 
additional development.  That development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.


FINDING OF FACT

Competent medical evidence has related the veteran's 
arthritis to his period of active military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
arthritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from arthritis 
which initially began in service.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (1998).  

The preliminary question in this case, however, is whether 
the veteran has presented evidence that his claim is well 
grounded.  A well-grounded claim is not necessarily a claim 
that will ultimately be deemed allowable; rather, it is a 
plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.  

The Board finds that the veteran has presented a well-
grounded claim of entitlement to service connection for 
arthritis, as competent medical evidence suggests that this 
condition had its onset in service.  Service medical records 
reflect that the veteran was treated on numerous occasions 
for complaints of pain in multiple joints, to include the 
feet, ankles, knees, hands, back, and shoulders.  Several 
entries in service medical records indicate that some of 
these complaints were possibly related to a diagnosis of 
gouty arthritis, while some could be related to injuries 
sustained in service.  An October 1950 entry notes that the 
veteran fractured his right hand.  The veteran was 
subsequently diagnosed with possible arthritis.  An August 
1953 entry documents the veteran's complaints of pain and 
tenderness in both feet and ankles.  The diagnosis was 
"arthritis n.e.c." (not elsewhere classified) of the right 
foot and ankle, cause undetermined.  When seen for bilateral 
shoulder pain in January 1963, the diagnosis was rule out 
gouty arthritis.  

The veteran was treated on several occasions for pain in his 
lumbar and thoracic spine, as well as both shoulders.  The 
veteran was seen for complaints of low back pain in February 
1955, diagnosed as a sacroiliac strain.  A June 1956 entry 
includes a diagnosis of mitosis of the back in the T7-10 area 
on the right.  The veteran was again treated for a low back 
strain in March 1963 after lifting 50-pound cases of paint.  
In May 1963, the veteran was diagnosed with osteoarthritis of 
the sacroiliac joint.  An October 1960 entry includes the 
veteran's complaints of pain in his left shoulder, diagnosed 
as bursitis.  

The veteran was examined in August 1963 after reporting a one 
year history of intermittent pain and swelling in his right 
foot.  A report from that examination notes that uric acid 
levels were normal except for one reading of 7.0.  Physical 
examination revealed no joint pathology.  The clinician 
concluded that one uric acid reading of 7.0 was indicative of 
gout but did not constitute positive proof of the condition.  
The provisional diagnosis was recurrent inflammatory 
arthritis.  

At his retirement examination in December 1967, the veteran 
reported that he suffered from swollen and painful joints.  
The physician summarized that "arthritis refers to 
occasional pain in his right shoulder and lower back since 
1955, no significant incapacitation, no comp., no seq."  It 
was further noted that the veteran's foot trouble was related 
to dermatophytosis, which was treated in 1961 with "no comp. 
or seq."  When examined again in January 1968, the veteran 
reported a six year history of intermittent pain in both 
feet.  Documented uric acid values at that time were 8.0 and 
7.7, with no documentation of salicylates levels.  Physical 
examination revealed no findings consistent with arthritis.  
The clinician's impression was "gout, probable."  The 
clinician also opined that the veteran's condition was 
permanent and did not exist prior to service.  

Post-service evidence shows that the veteran was initially 
examined by VA in July 1974.  Physical examination revealed 
no joint pathology, and no diagnosis of arthritis was 
provided.  A uric acid level of 6.8 was noted.  A report of 
psychological evaluation at that time includes a diagnosis of 
psychophysiological reaction of the musculoskeletal system.  
The examiner based the diagnosis on the fact that gout had 
never been proven.

The veteran was seen at the Oklahoma City Clinic in December 
1981 for complaints of pain in his neck and back.  The 
diagnosis was synovitis of the C-8 and possibly T-1.  The 
veteran was seen again at that facility in August 1986 for 
complaints of low back pain.  X-rays revealed degenerative 
arthritic changes of the lumbar spine.  The physician noted 
that the veteran had lipoma due to traumatic injury with 
reflex back spasm.  

VA outpatient treatment reports show continued treatment 
pertaining to the veteran's complaints of joint pain.  An 
October 1991 entry notes the veteran's complaints of pain in 
his left foot.  The clinician concluded that gouty arthritis 
should be ruled out.  The veteran received VA treatment on 
several occasions in 1994 for bilateral knee pain.  Again, 
the diagnosis was rule out gouty arthritis.  The clinician 
also diagnosed degenerative joint disease with mild effusion 
and tendonitis of the lateral right knee.  A uric acid test 
performed in January 1995 resulted in a value of 4.4.

In July 1997, the Board remanded the case to secure 
additional VA medical records pursuant to Bell v. Derwinski, 
2 Vet. App. 611 (1992) (failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error).  The Board also requested 
additional non-VA records at that time.  Following that 
request, James Prise, M.D., submitted two letters dated in 
August 1998 in support of the veteran's claim.  In the first 
letter, Dr. Prise stated that the veteran suffered from 
widespread osteoarthritis which involved the feet, right knee 
and right hand.  Dr. Prise, in a second letter, stated that 
he had reviewed the veteran's medical records dating back to 
his military service.  Based on that review, Dr. Prise 
concluded that the veteran currently has foot, ankle, and 
lower back difficulties, along with knee and shoulder 
arthralgias, all of which have been persistent and continuous 
from service to the present.  Dr. Prise thus concluded that 
the veteran's arthropathy is undeniably linked to his 
military service.  

Based on the foregoing, the Board finds that competent 
evidence shows that the veteran suffers from a current 
arthropathy condition which may be related to his period of 
active military service.  The Board finds that this evidence 
is sufficient to render the claim plausible and capable of 
substantiation.  Therefore, the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498, 505-06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) 
(per curiam).  The Board also notes that such a finding does 
not go to the merits of the claim, but rather to the 
threshold burden which the veteran must satisfy pursuant to 
38 U.S.C.A. § 5107.  As the claim is well grounded, the VA 
has a duty to assist under 38 U.S.C.A. § 5107(a) before 
adjudicating the merits of the claim.  For the reasons set 
forth in the Remand, the Board finds that further development 
must be accomplished by the RO before the Board may consider 
the merits of the veteran's claim of entitlement to service 
connection for arthritis.


ORDER

The veteran's claim for service connection for arthritis is 
well grounded, and, to this extent only, the appeal is 
granted. 


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.   Based on the 
current record, the Board concludes that further medical 
development is warranted with respect to the veteran's claim.  

The evidence which appears to support the veteran's claim is 
outlined above.  However, evidence in the record also 
suggests that some of the veteran's complaints of joint pain 
stem from psychological factors.  As noted above, for 
instance, a report of a VA examination performed in July 1974 
contains a diagnosis of psychophysiological reaction of the 
musculoskeletal system.  The record is also unclear as to 
which particular joints involve gouty arthritis, if any, as 
opposed to other forms of arthritis, some of which may not 
have originated in service.  

The Board may not refute expert medical conclusions in the 
record with its own unsubstantiated medical conclusions; if 
the medical evidence of record is insufficient, or of 
doubtful weight or credibility, the Board may supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises in its 
decisions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board finds that further development is warranted in this 
regard, to include a comprehensive VA orthopedic examination 
to determine the nature and etiology of any current joint 
pathology found.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine whether he 
currently suffers from any form of 
arthritis which began either in service 
or during the one-year presumptive period 
following service.  The claims folder 
should be provided to the examiner for 
his or her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, to 
include testing for gouty arthritis.  The 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should specifically 
address whether it is at least as likely 
as not that any current joint pathology 
is causally or etiologically related to 
the veteran's period of active military 
service.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a typewritten report. 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for 
arthritis.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




